Citation Nr: 0119368	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for hearing loss 
of the left ear, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for otitis media 
of the left ear, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to 
February 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In May 2001, the veteran appeared before the undersigned 
Member of the Board in New Orleans, Louisiana, and gave 
testimony in support of his claim of entitlement to increased 
evaluations for his service-connected left ear hearing loss 
and his service-connected left ear otitis media.   


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  

2.  The veteran has level XI hearing in his left ear and he 
has retained significant hearing capability in his non-
service connected right ear.  

3.  The veteran's left ear otitis media causes occasional 
episodes of suppuration or drainage which requires treatment 
with antibiotics and debridement.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for hearing loss of 
the left ear have not been met. 38 U.S.C.A. §§ 1155, 1160, 
5107 (West 1991); Pub. L. No. 106-475, 114 Stat. 2096, 
(2000); 38 C.F.R. §§ 3.321, 3.383, 4.1, 4.2, 4.7, 4.22, 4.85, 
4.86, Diagnostic Codes 6100, 6101 (as in effect prior to and 
since June 10, 1999).

2.  The criteria for a rating in excess of 10 percent for 
otitis media are not met. 38 U.S.C.A. 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic 
Code 6200 (prior to and since June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No.106-475,114 Stat. 2096 
(2000).  By virtue of the Statement of the Case and the 
Supplemental Statements of the Case issued during the 
pendency of the appeal, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claims.  When the appellant testified before 
the undersigned, the appellant was given notice of the 
evidence necessary to substantiate the claims.  The duty to 
suggest evidence was met at the time of the hearing pursuant 
to 38 C.F.R. § 3.103 (2000).  The Board notes that the 
veteran has undergone a VA examination, and all pertinent 
outpatient treatment records have been associated with the 
record.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).   

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During the pendency of this appeal, VA amended the portion of 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
governing evaluation of diseases of the ear, including 
hearing loss.  This amendment was effective June 10, 1999. 
See 64 Fed. Reg. 25202 through 25210 (May 11, 1999). When a 
governing law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent Congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In this regard, the General Counsel of VA has 
recently held that if the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change. See VAOPGCPREC 3-2000.  
Thereafter, the Board must evaluate the veteran's claims, 
under both the former and revised applicable schedular 
criteria, and apply the more favorable result, if any.  

The veteran sought an increased evaluation for his service-
connected left ear hearing loss and otitis media in March 
1998.  At that time, both disabilities were rated as 
noncompensable.  He was examined by VA in October 1998.  He 
reported having surgery on the left ear in July 1998 and that 
he had to wear a hearing aid in his left ear.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
75
85
NR
LEFT
70
105
100
NR
NR

Speech recognition ability was 64 percent in the right ear.  
The left ear could not be rated due to draining.  It was 
noted that the veteran had no tinnitus.  

VA outpatient treatment records dated from 1997 to 2000 show 
treatment for left ear complaints concerning drainage from 
the left ear and fittings for hearing aids.  The veteran was 
examined by VA in September 2000, and the left ear was clear.  

In May 2001, the veteran submitted records at his personal 
hearing before the undersigned.  He submitted an April 2001 
letter from Dr. C. who stated that the veteran had been under 
his care since April 25, 2000 for left tympanic membrane 
perforation with recurrent bouts of otitis media and otitis 
externa.  It was reported that his complaints were controlled 
with debridement and oral antibiotics.  It was stated that 
the left ear was currently dry and asymptomatic except for 
profound hearing loss, left ear.  Also submitted was a June 
2000 letter from the same examiner in which he reported that 
the veteran had a left perforated tympanic membrane with 
recurrent otitis media.  Also submitted was a report of an 
audiogram with the following findings:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
75
85
110
LEFT
75
70
85
100
110

Speech recognition percentages were not reported.  

The veteran testified at his hearing before the undersigned 
in May 2001 that he was currently being treated by Dr. C. for 
his left ear, having last being treated two weeks prior.  He 
believed that all pertinent VA and private treatment records 
had been submitted and were of record.  He contended that his 
conditions were more severe than the 10 percent ratings 
reflected.  He testified that his hearing was bad.  His left 
ear drained occasionally and he had to be treated by having 
the ear cleaned and dried.  He stated that he used hearing 
aides in both ears.  At the hearing, it was noted that the 
veteran had recently been rated as service connected for 
nerve damage of the left side of the face and tongue and 
assigned a 10 percent rating for that condition.  In response 
to questioning, the veteran stated that that rating was not 
in issues.  The complete transcript has been reviewed and is 
of record.  


I.  Left Ear Hearing Loss

At the time that the veteran filed his claim for an increased 
rating for left ear hearing loss, evaluations of hearing loss 
ranged from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with average 
hearing threshold levels as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000 and 4000 cycles per 
second (Hertz). To evaluate the degree of disability from 
defective hearing, the rating schedule established eleven 
auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness. 38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 
(1998). 

In situations where service connection had been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear must be considered to be normal 
for rating purposes.  38 C.F.R. §§ 3.383, 4.14 (1998).  A 
maximum 10 percent evaluation is assignable for single ear 
hearing loss, where the hearing in the service-connected ear 
is at level X or XI.  38 C.F.R. § 4.87, Diagnostic Codes 6100 
to 6110 (1998).

When the prescribed rating criteria are applied to the 
results of the veteran's October 1998 audiological 
evaluation, a result of XI is obtained for the left ear. 
Since hearing in the right ear is considered normal for 
purposes of assigning a disability rating, a designation of I 
(for the right ear) and XI (for the left ear) must be used to 
compute a rating pursuant to Table VII.  This yields a 10 
percent evaluation under Diagnostic Code 6101.  

As noted above, the criteria for rating diseases of the ear 
(and other sense organs) were amended effective June 10, 
1999. The above-noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999). 

At his hearing before the undesigned, the veteran submitted 
an audiometric report from a private examiner.  This report 
is incomplete for VA rating purposes since speech recognition 
percentages were not calculated; however, it does confirm the 
findings of the previous VA examination to the effect that 
the veteran's hearing in his left ear is very bad, but he is 
not totally deaf in his right ear.  Thus, regardless of 
whether the veteran's audiological evaluation results are 
considered under the former or the revised criteria, there is 
no basis for assignment of a rating in excess of 10 percent 
for the veteran's left ear hearing loss.

As noted above, disability ratings in hearing loss cases are 
assigned by way of a mechanical application of the average 
pure tone thresholds and speech discrimination percentages to 
the tables furnished in the rating schedule. See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  However, even if 
additional factors are considered, the record presents no 
basis for an increased rating under the provisions of 38 
C.F.R. § 3.321(b)(1).  There simply is no showing that the 
veteran's left ear hearing loss reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
Moreover, while the veteran reports frequent outpatient 
treatment, the condition is not shown to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  With 
respect to the usage of hearing aids, the evaluations derived 
from the Ratings Schedule are intended to make allowance for 
improvement by hearing aids. Accordingly, the need for a 
hearing aid does not serve as a basis for the award of an 
increased evaluation.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

II.  Otitis Media

As noted above the regulations regarding diseases of the ear 
were revised during the pendency of this appeal.  Under the 
"old" Code 6200 (for otitis media, suppurative, chronic), a 
maximum 10 percent rating was assigned during the continuance 
of the suppurative process.  38 C.F.R. § 4.87a, Diagnostic 
Code 6200 (1998).  A Note indicates that the rating was to be 
combined with ratings for loss of hearing.  Under the "new" 
Code 6200 (for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma), a maximum 10 percent rating may be 
assigned during suppuration, or with aural polyps. See 38 
C.F.R. § 4.87a, Diagnostic Code 6200 (2000).  A Note 
indicates that hearing impairment and complications such as 
labyrinthitis, facial nerve paralysis, tinnitus, or bone loss 
of the skull are to be evaluated separately.  

The current 10 percent rating for otitis media is the maximum 
schedular evaluation for otitis media based on suppuration, 
or with aural polyps. 38 C.F.R. § 4.87, Part 4, Code 6200 
(2000). 

The Board notes that service connection is already in effect 
for hearing loss of the left ear, and the veteran has a 
separate rating for that condition which has been combined 
with the rating for his otitis media.  The veteran also has a 
third separate 10 percent rating for nerve damage of the left 
side of his face and mouth with loss of sense of taste, a 
condition which is secondary to the surgery he underwent in 
May 1998 for his otitis media and the problems associated 
with that condition.  His three ratings for these related 
conditions combine to a 30 percent evaluation.   

Under the rating criteria in effect prior to June 10, 1999, 
38 C.F.R. § 4.87a, Diagnostic Code 6200 provided a maximum 
schedular rating of 10 percent for chronic suppurative otitis 
media during the continuance of the suppurative process. 
Under the revised criteria effective June 10, 1999, 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 provides a maximum schedular 
rating of 10 percent for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration or with aural polyps.

In the veteran's case, the veteran's left ear otitis media is 
periodically suppurative. However, the maximum schedular 
rating of 10 percent for suppurative otitis media is in 
effect and the rating schedule does not provide a rating 
higher than 10 percent for otitis media. Consequently, 
entitlement to a rating in excess of 10 percent for left ear 
otitis media is not established.

Further, the evidence does not show that an increased 
evaluation is warranted under any other potentially 
applicable Code.  There is no evidence of severe chronic 
labyrinthitis, (DC 6204)(1998), or Meniere's syndrome (38 
C.F.R. § 4.87a, Diagnostic Code 6205) (1998 and 2000) such 
that would warrant an increased evaluation or of dizziness 
and occasional staggering (DC 6204)(2000).  

In reaching this decision, the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2000) whether or not they 
were raised by the veteran, as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the Board 
finds that in this case that the disability picture presented 
by the veteran's left ear hearing loss and otitis media is 
not so exceptional or unusual as to render impractical the 
application of regular schedular standards, and thus a 
referral for an evaluation on an extraschedular basis is not 
warranted. The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

An increased evaluation in excess of 10 percent for left ear 
otitis media is denied.

An increased evaluation in excess of 10 percent for left ear 
hearing loss is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

